                      Case 18-11815                 Doc 30           Filed 10/29/18 Entered 10/29/18 14:30:55                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Jill Wiabel                                                                     §           Case No. 18-11815
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/23/2018 . The undersigned trustee was appointed on 04/23/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               17,500.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                 0.00
                                                     Bank service fees                                                                       0.00
                                                     Other payments to creditors                                                             0.00
                                                     Non-estate funds paid to 3rd Parties                                                    0.00
                                                     Exemptions paid to the debtor                                                           0.00
                                                     Other payments to the debtor                                                            0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               17,500.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-11815                  Doc 30          Filed 10/29/18 Entered 10/29/18 14:30:55                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/28/2018 and the
      deadline for filing governmental claims was 10/22/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,500.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,500.00 , for a total compensation of $ 2,500.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 19.53 , for total expenses of $ 19.53 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/16/2018                                     By:/s/STEVEN R. RADTKE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 18-11815            Doc 30     Filed 10/29/18 Entered 10/29/18 14:30:55                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-11815                         JBS            Judge:        Jack B. Schmetterer                          Trustee Name:                      STEVEN R. RADTKE
Case Name:            Jill Wiabel                                                                                                Date Filed (f) or Converted (c):   04/23/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/11/2018
For Period Ending:    10/16/2018                                                                                                 Claims Bar Date:                   09/28/2018


                                    1                                               2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Used Books, Pictures, Livingroom, Kitchen And Bedroom                                   600.00                       0.00                                                       0.00                        FA
     Furnit
  2. Used Televisions                                                                        200.00                       0.00                                                       0.00                        FA
  3. Used Women And Childrens Clothing                                                       200.00                       0.00                                                       0.00                        FA
  4. Checking                                                                              1,100.00                       0.00                                                       0.00                        FA
  5. 8814 Juniper Court, Tinley Park, IL 60487 Cook County                               230,000.00                  20,000.00                                                17,500.00                          FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $232,100.00                 $20,000.00                                               $17,500.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  6/2018 Filed objection to claim of exemption in 8814 Juniper Court, Tinley Park, IL; Trustee employed counsel




  Initial Projected Date of Final Report (TFR): 12/31/2019            Current Projected Date of Final Report (TFR): 12/31/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                  Page:           1
                                         Case 18-11815                 Doc 30 Filed 10/29/18
                                                                                           FORM 2Entered 10/29/18 14:30:55                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-11815                                                                                              Trustee Name: STEVEN R. RADTKE                                           Exhibit B
      Case Name: Jill Wiabel                                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6487
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX7143                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/16/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   08/07/18             5          Willaim E. Wiabel Jr.                     Settlement proceeds                                   1110-000               $17,500.00                                $17,500.00



                                                                                                             COLUMN TOTALS                                $17,500.00                 $0.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $17,500.00                 $0.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $17,500.00                 $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                    Page Subtotals:                                                        $17,500.00                 $0.00
                                                                                                                                                           Page:     2
                                 Case 18-11815    Doc 30          Filed 10/29/18 Entered 10/29/18 14:30:55         Desc Main
                                                                   Document     Page 5 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6487 - Checking                                        $17,500.00                   $0.00            $17,500.00
                                                                                                         $17,500.00                   $0.00            $17,500.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $17,500.00
                                            Total Gross Receipts:                     $17,500.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-11815              Doc 30       Filed 10/29/18 Entered 10/29/18 14:30:55        Desc Main
                                                           Document     Page 6 of 10
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-11815                                                                                                  Date: October 16, 2018
Debtor Name: Jill Wiabel
Claims Bar Date: 9/28/2018


Code #     Creditor Name And Address          Claim Class       Notes                        Scheduled           Claimed            Allowed
           STEVEN R. RADTKE                   Administrative                                     $0.00          $2,500.00          $2,500.00
100        CHILL, CHILL & RADTKE, P.C.
2100       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,

           STEVEN R. RADTKE                   Administrative                                     $0.00             $19.53             $19.53
100        CHILL, CHILL & RADTKE, P.C.
2200       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,

           DiMonte & Lizak, LLC               Administrative                                     $0.00          $7,000.00          $7,000.00
100        216 West Higgins Road
3210       Park Ridge, IL 60068
           igoldberg@dimontelaw.com


           DiMonte & Lizak, LLC               Administrative                                     $0.00             $26.00             $26.00
100        216 West Higgins Road
3220       Park Ridge, IL 60068
           igoldberg@dimontelaw.com


1          Td Bank, Usa                       Unsecured                                      $1,071.00          $1,352.85          $1,352.85
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

2          Midland Funding, Llc               Unsecured                                      $1,595.00          $2,041.84          $2,041.84
300        Midland Credit Management, Inc.
7100       As Agent For
           Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090

3          Midland Funding, Llc               Unsecured                                       $840.00           $1,190.77          $1,190.77
300        Midland Credit Management, Inc.
7100       As Agent For
           Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090

4          Midland Funding, Llc               Unsecured                                       $751.00           $1,098.28          $1,098.28
300        Midland Credit Management, Inc.
7100       As Agent For
           Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090


                                                                          Page 1                     Printed: October 16, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                  Case 18-11815                 Doc 30         Filed 10/29/18 Entered 10/29/18 14:30:55       Desc Main
                                                                Document     Page 7 of 10
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 18-11815                                                                                                      Date: October 16, 2018
Debtor Name: Jill Wiabel
Claims Bar Date: 9/28/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled            Claimed            Allowed
5          Midland Funding, Llc                  Unsecured                                      $2,909.00           $3,530.48          $3,530.48
300        Midland Credit Management, Inc.
7100       As Agent For
           Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090

6          Midland Funding, Llc                  Unsecured                                       $2,673.00          $3,175.01          $3,175.01
300        Midland Credit Management, Inc.
7100       As Agent For
           Midland Funding, Llc
           Po Box 2011
           Warren, Mi 48090

7          Capital One, N.A.                     Unsecured                                       $3,680.00          $4,468.32          $4,468.32
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


8          Portfolio Recovery Associates, Llc    Unsecured                                       $1,068.00          $1,418.64          $1,418.64
300        Successor To Synchrony
7100       Bank(Gap)
           Pob 41067
           Norfolk, Va 23541

9          Department Stores National Bank       Unsecured                                       $1,495.00          $1,703.69          $1,703.69
300        C/O Quantum3 Group Llc
7100       Po Box 657
           Kirkland, Wa 98083-0657


           Case Totals                                                                          $16,082.00         $29,525.41         $29,525.41
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 2                   Printed: October 16, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 18-11815              Doc 30    Filed 10/29/18 Entered 10/29/18 14:30:55              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-11815
     Case Name: Jill Wiabel
     Trustee Name: STEVEN R. RADTKE
                         Balance on hand                                              $               17,500.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: STEVEN R. RADTKE                 $         2,500.00 $                0.00 $         2,500.00
       Trustee Expenses: STEVEN R. RADTKE             $               19.53 $             0.00 $             19.53
       Attorney for Trustee Fees: DiMonte &
       Lizak, LLC                                     $         7,000.00 $                0.00 $         7,000.00
       Attorney for Trustee Expenses: DiMonte &
       Lizak, LLC                               $                     26.00 $             0.00 $             26.00
                 Total to be paid for chapter 7 administrative expenses               $                  9,545.53
                 Remaining Balance                                                    $                  7,954.47


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 18-11815             Doc 30     Filed 10/29/18 Entered 10/29/18 14:30:55           Desc Main
                                               Document     Page 9 of 10




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 19,979.88 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 39.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Td Bank, Usa                $        1,352.85 $              0.00 $            538.60
     2                    Midland Funding, Llc        $        2,041.84 $              0.00 $            812.91
     3                    Midland Funding, Llc        $        1,190.77 $              0.00 $            474.07
     4                    Midland Funding, Llc        $        1,098.28 $              0.00 $            437.25
     5                    Midland Funding, Llc        $        3,530.48 $              0.00 $          1,405.57
     6                    Midland Funding, Llc        $        3,175.01 $              0.00 $          1,264.05
     7                    Capital One, N.A.           $        4,468.32 $              0.00 $          1,778.95
                          Portfolio Recovery
     8                    Associates, Llc             $        1,418.64 $              0.00 $            564.79
                          Department Stores National
     9                    Bank                       $         1,703.69 $              0.00 $            678.28
                 Total to be paid to timely general unsecured creditors               $                7,954.47
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 18-11815              Doc 30   Filed 10/29/18 Entered 10/29/18 14:30:55           Desc Main
                                             Document     Page 10 of 10




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
